374 Mich. 254 (1965)
132 N.W.2d 82
FOWLER
v.
BOARD OF REGISTRATION IN CHIROPODY.
Calendar No. 19, Docket No. 50,190.
Supreme Court of Michigan.
Decided January 4, 1965.
Leib & Leib (Samuel W. Leib and Marvin W. Reider, of counsel), for plaintiffs.
Frank J. Kelley, Attorney General, James R. Ramsey, Acting Solicitor General, Joseph B. Bilitzke and Franklin J. Rauner, Assistant Attorneys General, for defendant.
SOURIS, J.
PA 1915, No 115, as amended (CL 1948 and CLS 1961, § 338.301 et seq. [Stat Ann 1956 Rev and 1963 Cum Supp § 14.661 et seq.]), *256 regulates the practice of chiropody in this State. Section 4 of that act provides for annual relicensure of chiropodists. PA 1961, No 17 amended section 4 to provide that a chiropodist seeking relicensure "shall present evidence satisfactory to the board [of registration in chiropody] that in the year preceding the application he attended a 1-day educational program." CLS 1961, § 338.304 (Stat Ann 1963 Cum Supp § 14.665).
Individual plaintiffs, licensed Michigan chiropodists, and the American Chiropody Association of Michigan, a professional organization to which individual plaintiffs belong, filed a complaint asking that Act No 17 and the rules promulgated by defendant board in pursuance thereof be declared unconstitutional and that defendant board be enjoined permanently from suspending or revoking plaintiffs' licenses for failure to comply with the act or rules. After trial the chancellor entered a decree in accordance with these requests. Appeal is taken as of right only from that portion of the decree declaring Act No 17 unconstitutional.[1]
That the State through the legislature may provide for the licensure and regulation of professions, like the healing arts in which the public interest is very great, is not open to question. See Locke v. Ionia Circuit Judge, 184 Mich. 535, 539; Reetz v. Michigan (1903), 188 U.S. 505, 506 (23 S. Ct. 390, 47 L ed 563). Nor is it open to question that the legislature may delegate such regulatory functions to a State administrative agency, see Salowitz v. State *257 Board of Registration in Medicine, 285 Mich. 214, 220, subject, of course, to the general restrictions upon any delegation of legislative power that "the exact [legislative] policy is clearly made apparent", G.F. Redmond & Co. v. Michigan Securities Commission, 222 Mich. 1, 5, by means of "legislatively prescribed policy standards", McKibbin v. Corporation & Securities Commission, 369 Mich. 69, 90.
However, plaintiffs argue that Act No 17 must be stricken down as an improper delegation of legislative authority because it does not define "educational program", which phrase, plaintiffs maintain, is broad enough to encompass almost any conceivable subject of instruction. While this might be true if Act No 17 were considered in isolation, it is not true when Act No 17 is considered in the context of Act No 115, which it was designed to amend, and it is in such context that we generally construe amendatory acts. See Conrad v. Nall, 24 Mich. 275, 278.
Section 2, subd (2) of Act No 115 (CLS 1961, § 338.302 [Stat Ann 1963 Cum Supp § 14.662]) sets forth the subjects upon which an applicant for an initial license in chiropody must be examined:
"Anatomy, histology, physiology, chemistry, bacteriology, pathology, diagnosis and treatment, surgery, hygiene, materia medica, therapeutics, dermatology, practical chiropody, shoe therapy, physio-electro-therapy, medical jurisprudence, neurology, mechanical orthopedics, and such additional subjects made necessary by advances in chiropodial education as the board may designate."
If we read section 4's amended language requiring attendance at a one-day educational program in conjunction with section 2, subd (2), the vagueness of the language disappears. Such a reading would be in accordance with our long-established policy of *258 harmonizing and giving effect to all legislative language whenever possible, Malonny v. Mahar, 1 Mich. 26, 27, 28, and also, in our opinion, probably would coincide with the legislature's intent. For it is reasonable to assume that if the legislature intended that a knowledge of section 2, subd (2) subjects be necessary for licensure, it would also intend that an educational program prerequisite to relicensure would cover such of those subjects, including those validly additionally required by the board,[2] as would be indicated by advances in chiropodial knowledge.
That portion of the chancellor's order of November 19, 1962 declaring PA 1961, No 17 unconstitutional is vacated. No costs, a public question being involved.
KAVANAGH, C.J., and DETHMERS, KELLY, BLACK, SMITH, O'HARA, and ADAMS, JJ., concurred.
NOTES
[1]  The chancellor correctly found the challenged rules to be unconstitutional, inasmuch as they required that any approved educational program include a speaker who held membership in the American Podiatry Association, and in other ways effectively required plaintiffs to attend programs sponsored by that Association or its affiliates as a condition of relicensure. See 1961 AACS, §§ R 338.321-R 338.324. Individual plaintiffs organized plaintiff American Chiropody Association because of their dissatisfaction with the policies of the American Podiatry Association, to which defendant board members belonged.
[2]  As seen supra, the board is empowered also to examine upon "such additional subjects made necessary by advances in chiropodial education as the board may designate." Thus, in 1960 the board added to the list of examination subjects: "Operating room techniques and hospital protocol; X-ray diagnosis, treatment and radiation protection; aseptic techniques; drugs and prescriptions; chiropodial medicine; drug injection therapy; and prosthetics and contour molded shoes." 1960 AACS, § R 338.311. Vesting such authority in the board is not improper, since the subject matters specifically listed provide a legislatively fixed standard by which the chiropodial germaneness of board-selected subjects can be tested.